Citation Nr: 1025106	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bilateral pes planus.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the right knee.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1987 to October 1996.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the RO which 
denied increased ratings for the disabilities currently on 
appeal.  

In December 2006, the Board denied the Veteran's claims, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In June 2008, the Court 
granted a Joint Motion for Remand and vacated the December 2006 
Board decision.  The Board remanded the appeal to comply with the 
directives in the Joint Remand to inquire whether the Veteran 
wished to have a personal hearing.  In a letter received in 
November 2009, the Veteran's attorney indicated that he no longer 
wanted a personal hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that his bilateral knee and foot 
disabilities have worsened and that he has swelling in his feet 
daily and instability in both knees.  The Veteran asserted that 
he takes the elevator at work because of his knee instability and 
believes that a higher evaluation should be assigned for his 
bilateral lower extremity disabilities.  

Concerning the Veteran's claims, the Board notes that the most 
recent VA examination of record was conducted nearly six years 
ago.  With respect to the Veteran's bilateral foot disorder, the 
VA examiner did not indicate the presence or absence of pronation 
or tenderness of plantar surfaces of the feet, the degree of 
inward displacement, whether there was severe spasm of the tendo 
achillis on manipulation, and whether there was improvement with 
orthopedic shoes or appliances.  Additionally, the examiner did 
not include any discussion or analysis regarding the degree, if 
any, of resulting functional impairment under 38 C.F.R. §§ 4.40, 
4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
Veteran's bilateral knee and foot disabilities.  Where, as here, 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  

Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the names 
and addresses of all medical care providers 
who treated him for his bilateral knee and 
foot disabilities since 2003.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims folder.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his bilateral knee and foot 
disabilities.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should provide a response to each 
of the following:  

a)  With respect to the feet, indicate 
the presence or absence, and degree of 
severity, of pronation, inward 
displacement, spasm of the tendo 
achillis on manipulation, and whether 
there was improvement with orthopedic 
shoes or appliances.  Also, note 
whether there is tenderness of the 
plantar surfaces, deformity, pain on 
manipulation and use accentuated, 
indications of swelling on use and 
characteristic callosities 
attributable to the service-connected 
disability.  

b)  Note any limitation of motion in 
the Veteran's knees and feet.  Also, 
tests for stability in each knee 
should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

c)  Indicate whether the knees or feet 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of range of motion.  

d)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
knees or feet are used repeatedly over 
a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss.  

e)  With respect to the feet, the 
examiner should indicate whether any 
functional limitation due to pain, 
weakened movement, excess 
fatigability, or incoordination, if 
identified, would be commensurate with 
a moderately severe foot injury, or 
moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, or 
analogous to amputation of one or more 
toes.  

All questions should be answered to the 
extent feasible, and if the examiner is 
unable to make any determination, he or she 
should so indicate and include an 
explanation.  

3.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine if all medical findings 
necessary to rate the Veteran's bilateral 
knee and foot disabilities have been 
provided by the examiners and whether they 
have responded to all questions posed.  If 
that has not been accomplished, the reports 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2009).  

4.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

